Citation Nr: 1035067	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for right shoulder 
degenerative joint disease, to include as secondary to cervical 
spine degenerative joint disease.

2. Entitlement to an initial rating in excess of 30 percent prior 
to April 5, 2004 for service-connected left shoulder injury to 
include acromioclavicular joint calcifications.

3. Entitlement to an initial rating in excess of 40 percent from 
April 5, 2004 onward for service-connected left shoulder injury 
to include acromioclavicular joint calcifications.

4. Entitlement to an initial rating in excess of 10 percent for 
service-connected left wrist ganglion cyst.

5. Entitlement to an initial rating in excess of 10 percent for 
service-connected left thumb injury, to include medial collateral 
ligament tear. 

6. Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative joint disease of the cervical 
spine at C3-C7 with neural encroachment.
 
7. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and March 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In October 2009, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

With regard to the Veteran's initial rating claims, the Board 
observes that these claims were certified to the Board as 
increased rating claims.  However, the Board notes that the 
Veteran perfected an appeal with regard to the initially assigned 
ratings in the February 2002 rating decision.  Hence, the Board 
has characterized the issues as indicated above.  

Additionally, the Board observes that, since the February 2002 
decision, the RO has increased the Veteran's disability ratings 
with respect to his service-connected left shoulder, left wrist, 
and left thumb in August 2003 and with regard to the left 
shoulder only in a March 2005 rating decision; however, since 
there is potential for ratings in excess of the ratings assigned, 
the appeal as to these issues is still pending.  AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

The issues of entitlement to an initial rating in excess of 
10 percent for service-connected degenerative joint 
disease of the cervical spine at C3-C7 with neural 
encroachment and a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Right shoulder degenerative joint disease was not present in 
service, manifested within one year of service discharge, or 
shown to be causally or etiologically related to service or to a 
service-connected disability.

2. Prior to January 13, 2003, service-connected left shoulder 
injury to include acromioclavicular joint calcifications was 
manifested by forward flexion or abduction to 25 degrees with 
excruciatingly painful movement or less even with consideration 
of painful movement and the effects of repetition.

3. From January 13, 2003 onward, service-connected left shoulder 
injury to include acromioclavicular joint calcifications was 
manifested by forward flexion to 20 degrees and abduction to 15 
degrees at the most severe with pain with all motion, active and 
passive. 

4. Service-connected left wrist ganglion cyst is manifested by 
range of motion measurements of palmar flexion to 30 degrees with 
pain beginning at 20 degrees; dorsiflexion to 10 degrees with 
pain from 0 degrees; radial deviation to 30 degrees, with pain 
throughout the motion; and ulnar deviation to 20 degrees with 
pain beginning at 10 degrees. 
 
5. Service-connected left thumb injury, to include medial 
collateral ligament tear is manifested by range of motion 
including abduction, adduction, flexion, and extension, and the 
ability to touch tips of fingers and palm with the thumb, but 
with pain present throughout all movements.


CONCLUSIONS OF LAW

1. Right shoulder degenerative joint disease was not incurred in 
or aggravated by the Veteran's active duty military service or 
service-connected disability, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

2.  The criteria for an initial rating in excess of 30 percent 
prior to January 13, 2003 for service-connected left shoulder 
injury to include acromioclavicular joint have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2009).  

3. The criteria for an initial rating of 40 percent, but no 
greater, have been met from January 13, 2003 to April 5, 2004 for 
service-connected left shoulder injury to include 
acromioclavicular joint have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  

4. The criteria for an initial rating in excess of 40 percent 
from April 5, 2004 onward for service-connected left shoulder 
injury to include acromioclavicular joint calcifications have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2009).  

5. The criteria for an initial rating in excess of 10 percent for 
service-connected left wrist ganglion cyst have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2009).

6. The criteria for an initial rating in excess of 10 percent for 
service-connected left thumb injury, to include medial collateral 
ligament tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5224 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
October 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The purpose of the October 2009 remand 
was to achieve further development of the claim, namely to obtain 
additional VA treatment records and to schedule the Veteran for a 
VA orthopedic examination.  A review of the post-remand record 
shows that VA treatment records through December 2009 were added 
to the claims file, and additional VA examinations were conducted 
in January 2010 and February 2010.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the October 2009 remand, and that the Board may 
now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that the Veteran was sent letters in September 
1999 and January 2001, prior to the initial adjudication of his 
claim in February 2002; however, neither of these letters was 
compliant with the VCAA.  A VCAA compliant letter was first sent 
in April 2004.  This letter informed the Veteran of the evidence 
necessary to establish service connection, of how VA would assist 
him in developing his claims, and of his and VA's obligations in 
providing such evidence for consideration.  The letter also 
advised him that he must show that his service-connected 
disabilities had become worse.  

The Board acknowledges the untimeliness of this notice, but finds 
that no prejudice to the Veteran has resulted.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, the Board notes that a 
statement of the case (SOC) or supplemental statement of the case 
(SSOC) constitutes a "readjudication decision" that complies 
with all due process requirements if preceded by adequate VCAA 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  As a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any timing 
problem resulting from any deficiency in notice content or the 
lack of notice prior to an initial adjudication.  See id., citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In 
this case, subsequent to the April 2004 notice, the Veteran's 
claim was readjudicated multiple times.

Additionally, with regard to the Veteran's initial rating claims, 
the Board notes that such claims are generally considered to be 
"downstream" issues from the original grant of benefits.  VA's 
General Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the Veteran and of his concomitant 
responsibilities in the development of his claim involving such 
downstream issues is not required when the Veteran was provided 
adequate VCAA notice following receipt of the original claim. 
 See VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  See Goodwin 
v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007).  In this case, the Veteran has not 
alleged that he has suffered any prejudice as to the lack of pre-
adjudicatory notice as to disability ratings and effective dates.  

Thus, the Board finds that there has been no prejudice to the 
Veteran, and any defect of notice has not affected the fairness 
of the adjudication on the initial rating or effective date 
issues.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); 
Mayfield v. Nicholson, rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece of 
evidence or information). 

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with VA 
examinations.  The Veteran's service treatment records, VA 
medical records, private medical records, and the reports of 
April 1999, October 2001, July 2003, January 2005, February 2005, 
January 2010, and February 2010 VA examinations were reviewed by 
both the AOJ and the Board in connection with adjudication of his 
claims.  The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition of 
his claims.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The February 2005 and February 2010 examiners 
addressed the service connection claim.  In doing so, they 
reviewed the claims file, noting relevant documents in service 
treatment records and post-service treatment evidence, documented 
the Veteran subjective complaints and medical history, and 
examined the Veteran.  They each then provided an opinion that 
was supported by a rationale based on all the available evidence.  
There is nothing to suggest that either examiner's opinion is not 
sufficiently supported by the facts of the case or that he 
reached an arbitrary conclusion.  

The April 1999, October 2001, July 2003, January 2005, and 
January 2010 examinations were relevant to the initial rating 
claims.  Each examiner reviewed the claims file, took note of the 
Veteran's subjective complaints and medical history, and 
evaluated the Veteran.  Thereafter, in the reports, they provided 
information sufficient in detail and relevance to the rating 
criteria for the left shoulder, left wrist, and left thumb to 
allow for determination of the appropriate disability ratings.  
There is nothing to suggest that the findings reported were not 
representative of the severity of the Veteran's disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

III. Service Connection Claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection in order to 
conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), 
in which the Court clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused by aggravation 
from a service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was changed to read "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," and 
the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the Veteran was specifically informed of the 
evidence necessary to establish secondary service connection in 
the April 2004 VCAA letter.  Further, as the Veteran's claim for 
service connection for a right shoulder disorder is denied, the 
question of change in severity of the disorder due to his 
service-connected cervical spine disability is rendered moot.  
Therefore, the Veteran will not be prejudiced by the Board 
considering the regulation change when adjudicating the claim.  
See Bernard at 394 (1993).

The Veteran contends that he suffers from a disability of the 
right shoulder that is secondary to his service-connected 
cervical spine disability.  Post-service treatment evidence shows 
that he has degenerative joint disease of the right shoulder, as 
diagnosed at the February 2005 VA examination and noted at the 
February 2010 VA examination.  

However, there is no competent evidence relating the Veteran's 
degenerative joint disease of the right shoulder to his service-
connected cervical spine disability or otherwise to his military 
service.  With regard to the latter, the Board first observes 
that the earliest record of complaint, treatment, or diagnosis 
referable to the right shoulder is dated in March 2004, almost 58 
years after service.  The lapse in time between service and the 
first complaints and diagnoses weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  Further, as the evidence does not establish that the 
degenerative joint disease was present within one year of service 
discharge, service connection on a presumptive basis is not 
warranted.  38 C.F.R. § 3.309.

Additionally, the Board observes that the February 2005 VA 
examiner opined that the Veteran's right shoulder degenerative 
joint disease was due to the aging process based on the lack of 
evidence of right shoulder injury in the claims file.  This 
examiner also stated that the right shoulder disorder was not 
related to the service-connected left shoulder disability because 
the Veteran was not weight bearing on his right shoulder.  
Moreover, the February 2010 VA examiner opined that the Veteran's 
complaints of pain in the right shoulder were more likely than 
not related to referred pain from the cervical spine, but she did 
not associate development of the Veteran's diagnosed degenerative 
joint disease of the right shoulder with the service-connected 
cervical spine disability.  Pain alone is not a disability and 
without a diagnosed or identifiable underlying malady or 
condition, cannot be service-connected.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  

The Board acknowledges the statement of Dr. BFE dated in April 
2004 in which he relates weakness, muscle loss, decreased grip 
strength, and loss of motion in the right shoulder with the 
Veteran's service-connected cervical spine disability.  However, 
Dr. BFE does not state that the Veteran's degenerative joint 
disease of the right shoulder is related to the service-connected 
cervical spine disability, and any neurological disorder of the 
right shoulder or arm that may be secondary to the service-
connected cervical spine is addressed in the REMAND portion of 
the decision below.

Therefore, although the Veteran has met the criteria of secondary 
service connection of a current disability of the right shoulder 
and primary service-connected disability of the cervical spine to 
which it could be connected, the competent evidence does not 
establish a relationship between the two.  Moreover, the 
competent evidence does not relate the Veteran's right shoulder 
degenerative joint disease directly to his military service.  The 
Board acknowledges the Veteran's statements with regard to the 
etiology of his right shoulder disability.  Laypersons are 
competent to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Absent competent evidence relating the Veteran's degenerative 
joint disease of the right shoulder to his military service or to 
a service-connected disability, service connection is not 
warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the secretary shall give the benefit of the doubt the to 
claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the claim for service connection for right shoulder 
degenerative joint disease.  Therefore, the benefit of the doubt 
doctrine is not applicable, and the service connection claim is 
denied.  

IV. Initial Rating Claims

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's service-connected disabilities.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disabilities.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran is seeking higher initial ratings for three service-
connected disabilities of the left upper extremity.  Service-
connected left shoulder injury to include acromioclavicular joint 
calcifications has been assigned a 30 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009) prior to April 5, 
2004.  A 40 percent rating was assigned, effective April 5, 2004.  
Service-connected left wrist ganglion cyst is assigned a 10 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2009).  The Veteran's service-connected left thumb 
disability is currently rated 10 percent disabling, pursuant to 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5224.  The Veteran contends that 
his symptomatology is worse than is contemplated under these 
ratings and that increased ratings are warranted.  
Regulations provide that, when the disability being rated is not 
specifically provided for in the rating schedule, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Rating evaluations for shoulder, arm, and hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related to 
the dominant or nondominant hand.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  38 C.F.R. § 4.69.  In this case, the Board 
observes that multiple VA examination reports indicate that the 
Veteran is right-handed.  Therefore, as the disabilities in 
question relate to the Veteran's left upper extremity, the rating 
evaluations for the minor or nondominant arm apply.

Left shoulder

Diagnostic Code 5201 provides for a 30 percent evaluation for the 
minor arm when motion is limited to 25 degrees from the side.  A 
rating in excess of 40 percent is only available for the major 
arm.  Id.  

In determining whether the Veteran has limitation of motion to 
shoulder level, it is necessary to consider reports of forward 
flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 
305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2006).  
Forward flexion is the range of motion from the side of the body 
out in front) and abduction is the range of motion from the side 
of the body out to the side.  Id.  Normal range of shoulder 
motion is 180 degrees of flexion, 180 degrees of abduction, 90 
degrees of internal rotation, and 90 degrees of external 
rotation.  38 C.F.R. § 4.71, Plate II.

The Board notes that the Veteran's left arm is his nondominant 
arm; thus, the maximum rating evaluation under Diagnostic Code 
5201 is 30 percent.  However, with consideration of the pain 
involved in movement, the RO added 10 percent to that evaluation 
and assigned a 40 percent rating from April 5, 2004, which the RO 
perceived as the date a new claim for increase was received from 
the Veteran.  As indicated in the Introduction, the Veteran's 
appeal of the initially assigned ratings was still in progress as 
of April 2004.  Therefore, the Board contemplates the entire 
appeal period from January 13, 1997 in determining the 
appropriate ratings and rating stages in this case.

A review of the record reveals the following.  Prior to April 5, 
2004, the Veteran's forward flexion ranged from 30 degrees to 
145/150 degrees and the abduction of the arm ranged from 15 
degrees to 170 degrees.  The 30 degrees of flexion and 15 degrees 
extension were recorded by Dr. BFE, the Veteran's private 
orthopedist, and described in a letter dated January 13, 2003.  
The least amount of flexion and abduction recorded before that 
date was 80 degrees flexion and 80 degrees abduction.  Atrophy of 
the left shoulder was also noted, and the Veteran's motion was 
limited due to pain, which a July 2003 VA examiner described as 
excruciating.  At the January 2005 VA examination, the Veteran's 
flexion was to 20 degrees and his abduction to 20 degrees, and he 
was noted to experience pain at an 8 or 9 out of 10 and to wear a 
splint during flare-ups.  His daily activities were reported to 
be limited.  In light of these findings, the Board assigns the 40 
percent rating evaluation as of January 13, 2003, the earliest 
date within the appeal period that the Veteran's service-
connected left shoulder disability first manifested in symptoms 
that support the 40 percent rating assigned by the RO as of April 
5, 2004.  Prior to January 13, 2003, the Veteran's limitation of 
motion to 80 degrees of abduction and flexion did not support a 
rating in excess of 30 percent.  

The 40 percent rating exceeds the maximum schedular rating for a 
service-connected nondominant shoulder disability under 
Diagnostic Code 5201.  A rating in excess of 40 percent is only 
warranted with impairment of the humerus (e.g., false flail 
joint) or ankylosis of the shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202 (2009).  As neither of these 
manifestations is present, a rating in excess of 40 percent is 
not appropriate at any time during the appeal period. 

Therefore, a rating in excess of 30 percent for service-connected 
left shoulder injury to include acromioclavicular joint 
calcifications is denied prior to January 13, 2003, a rating of 
40 percent, but no greater, is assigned, effective January 13, 
2003.  From that date throughout the remainder of the appeal 
period, a rating in excess of 40 percent is denied.  

Left wrist

Under Diagnostic Code 5215, limitation of motion of the wrist, 
either major or minor, the maximum 10 percent rating is assigned 
when there is limitation of motion of the wrist with dorsiflexion 
(extension) less than 15 degrees or with palmar flexion limited 
in line with the forearm. 

Normal wrist range of motion is from 80 degrees flexion to 70 
degrees extension, with normal ulnar deviation to 45 degrees and 
normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate 
I.

The most severe range of motion documented throughout the appeal 
period was recorded at the January 2005 where range of motion 
measurements were palmar flexion to 30 degrees with pain 
beginning at 20 degrees, and dorsiflexion to 10 degrees with pain 
from 0 degrees.  Radial deviation was 30 degrees, with pain 
throughout the motion.  Ulnar deviation was to 20 degrees with 
pain beginning at 10 degrees. 

The Veteran's service-connected disability of left wrist ganglion 
cyst has been assigned an initial 10 percent rating, the maximum 
rating under Diagnostic Code 5215.  The Board notes that there is 
a residual scar was noted, but that it was not tender to 
palpation.  Therefore a separate evaluation for the scar is not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 
(2008).  

Moreover, the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2009), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board notes that the Veteran exhibits muscle atrophy and 
complains of neurological symptoms (e.g., weakness, numbness) in 
his left arm, but as previously discussed such neurological 
complaints will be addressed on remand in connection with the 
rating for service-connected cervical spine disability.  The 
record does not associate these symptoms with the Veteran's 
service-connected left wrist disability.  

Additionally, absent ankylosis of the wrist, a higher rating is 
not warranted under Diagnostic Code 5214.  Thus, a review of the 
record fails to reveal any additional functional impairment 
associated with the Veteran's service-connected connected left 
wrist ganglion cyst so as to warrant application of alternate 
rating codes.  Accordingly, an initial rating in excess of 10 
percent for service-connected left wrist ganglion cyst is denied.

Left thumb

The Board notes that the rating criteria relevant to the thumb 
were revised, effective August 26, 2002.  Pursuant to governing 
legal precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA must 
first determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA ordinarily 
should not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 03, 
69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).  In increased rating 
cases such as this one, where the rating criteria is amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, that 
award may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).

However, as the Veteran's claim was pending at the time of both 
regulatory amendments, he is entitled to the application of the 
criteria most favorable to the claim.  See Diorio v. Nicholson, 
20 Vet. App. 193, 197 (2006), citing Swann v. Brown, 5 Vet. App. 
229, 232 (1993) (recognizing that where law is amended during 
pendency of appellant's claim, the most favorable version 
applies), Rodriguez v. Nicholson, 19 Vet. App. 275, 287 (2005).  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and (2) 
whether an increased rating is warranted under the "new" 
criteria for at any time on or after August 26, 2002.  The 
effective date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of change.  
See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be earlier 
than the effective date of the Act or administrative issue).

Prior to that August 26, 2002, evidence of favorable ankylosis of 
the minor thumb warranted the disability evaluation of 10 
percent.  Evidence of unfavorable ankylosis of the minor thumb 
was required for the grant of a 20 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5224 (effective prior to August 
26, 2002).  No higher evaluation was allowable pursuant to this 
diagnostic code.  However, extremely unfavorable ankylosis would 
be rated as amputation under diagnostic codes 5152 through 5156.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5227 (effective 
prior to August 26, 2002).

The rating criteria effective from August 26, 2002 implemented no 
changes in the actual ratings assignable pursuant to Diagnostic 
Code 5224.  However, a note following this Diagnostic Code 
stipulates that consideration should also be given to whether an 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the hand.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5224 (2009).

The relevant evaluation requirements effective since August 26, 
2002 also provide for a new diagnostic code which discusses the 
particular limitation of motion of the thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2003).  According to this Diagnostic Code, 
evidence of a gap of less than one inch (2.5 centimeters) between 
the thumb pad and the fingers of the minor hand, with the thumb 
attempting to oppose the fingers, results in the assignment of a 
noncompensable disability evaluation.  Id.  Evidence of a gap of 
one to two inches (2.5 to 5.1 centimeters) between the thumb pad 
and the fingers on the minor hand, with the thumb attempting to 
oppose the fingers, warrants the assignment of a 10 percent 
disability rating.  Id.  Evidence of a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the fingers on 
the minor hand, with the thumb attempting to oppose the fingers, 
is necessary for the grant of the next higher evaluation of 20 
percent.  Id. 

As relevant to the thumb, the following rules apply in rating 
ankylosis or limitation of motion of single or multiple digits of 
the hand:

(4) Evaluation of ankylosis of the thumb: (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.  (ii) If 
both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each joint 
is individually fixed in a favorable position.  (iii) If only the 
carpometacarpal or interphalangeal joint is ankylosed, and there 
is a gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers, 
evaluate as unfavorable ankylosis.  (iv) If only the 
carpometacarpal or interphalangeal joint is ankylosed, and there 
is a gap of two inches (5.1 cm.) or less between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.
The Veteran was afforded VA examinations in October 2001, July 
2003, January 2005, and January 2010.  Additionally, a January 
2003 letter from Dr. BKE is relevant to the claim.  

The most severe symptom documented during the appeal period is 
the complete lack of motion of the carpometacarpal joint 
documented by Dr. BKE in the January 2003 letter.  However, this 
degree of limitation is not borne out by the rest of the relevant 
medical evidence.  Specifically, in October 2001, the examiner 
reported range of motion measurements for abduction, adduction, 
flexion, and extension, although he did not measure distance 
between thumb, fingers, and palm.  The July 2003, January 2005, 
and January 2010 VA examiners all reported that the Veteran could 
touch his thumb to his finger tips and palm.  This motion was 
consistently noted to be very painful.  Additionally, loss of 
muscle mass was documented, and in January 2010, the Veteran 
exhibited weakness and loss of dexterity.  

Thus, the Veteran's carpometacarpal joint of the thumb clearly 
does move.  Accordingly, the joint is not literally ankylosed.  A 
10 percent rating was assigned pursuant to Diagnostic Codes 5299-
5224 in contemplation of the severe pain the Veteran experiences 
with motion.  See Deluca.  However, absent unfavorable ankylosis 
or a measurable limitation of motion of the thumb in reaching the 
tips of the fingers or palm, the Board determines that a rating 
in excess of 10 percent is not more closely approximated by the 
evidence under any applicable diagnostic code or at any stage of 
the appeal period. 

Other considerations

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In 
the present case, the Board finds no evidence that either the 
Veteran's service-connected left shoulder, left wrist, or left 
thumb presents such an unusual or exceptional disability picture 
at any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The Veteran's symptomatology associated with his service-
connected disabilities is fully contemplated in the rating 
criteria.  Further, he has not presented evidence of 
hospitalizations or other periods of incapacitation due to these 
disabilities so as to require referral for extra-schedular 
evaluations.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as reflected by the above discussion, 
the preponderance of the evidence is against the initial ratings 
assigned by the RO and the Board herein for the Veteran's 
service-connected left shoulder, left wrist, and left thumb 
disabilities.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7. 


ORDER

Service connection for right shoulder degenerative joint disease 
is denied. 

An initial rating in excess of 30 percent for service-connected 
left shoulder injury to include acromioclavicular joint 
calcifications prior to January 13, 2003 is denied.

An initial rating of 40 percent, but no greater, for service-
connected left shoulder injury to include acromioclavicular joint 
calcifications from January 13, 2003 to April 5, 2004 is granted.

An initial rating in excess of 40 percent for service-connected 
left shoulder injury to include acromioclavicular joint 
calcifications from April 5, 2004 onward is denied.

An initial rating in excess of 10 percent for service-connected 
left wrist ganglion cyst is denied. 

An initial rating in excess of 10 percent for service-connected 
left thumb injury, to include medial collateral ligament tear is 
denied.


REMAND

With regard to the Veteran's claim for an initial rating in 
excess of 10 percent for service-connected cervical spine 
degenerative joint disease, the Board finds that a remand is 
necessary.  The Veteran's claim for service connection for this 
disability was granted by the Board in an October 2009 decision, 
and the grant was effected by the AOJ in a December 2009 rating 
decision.  An initial 10 percent rating evaluation was assigned, 
effective April 5, 2004.  In May 2010, the Veteran filed a notice 
of disagreement with the assigned rating.  No statement of the 
case has been issued in response.  

Further, the Board notes that the record raises the question of 
left and right upper extremity neurological symptoms associated 
with the Veteran's service-connected cervical spine disability.  
The General Formula for Rating Diseases of the Spine indicates 
that neurological symptoms secondary to service-connected spine 
disabilities should be rated separately under the appropriate 
diagnostic codes.  Consequently, the claim must be remanded to 
allow for AOJ contemplation of separate ratings for bilateral 
upper extremity neurological disorders associated with the 
Veteran's service-connected cervical spine disability. 

Additionally, the Veteran's claim of entitlement to a TDIU rating 
must also be remanded.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the 
Veteran's TDIU claim is impacted by the disability ratings 
assigned to the Veteran's service-connected disabilities the TDIU 
claim is considered to be inextricably intertwined with the 
initial rating claim for the Veteran's cervical spine disability.  
Consequently, the claim of entitlement to a TDIU rating must be 
remanded to the AOJ in accordance with Harris.

Moreover, the Board observes that the Veteran was not afforded a 
VA examination with regard to his TDIU claim.  Effective January 
13, 2003, the Veteran had a service-connected disability 
evaluated as 40 percent disabling, and he now has sufficient 
additional disability to reach a combined rating of 60 percent, 
with all disabilities being orthopedic in nature.  Thus, he meets 
the threshold criteria for contemplation of a TDIU rating.  
Further, in a March 2004 submission, Dr. BKE offered an opinion 
that the Veteran is unable to work solely due to his service-
connected cervical spine and left upper extremity disabilities.  
Accordingly, a VA examination on the question of whether the 
Veteran is unable to obtain or maintain substantially gainful 
employment is necessary prior to further adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Issue an SOC in response to the Veteran's 
May 2010 notice of disagreement with 
regard to the initially assigned rating 
for service-connected cervical spine 
degenerative joint disease, to include 
consideration of separate ratings for 
neurological symptoms of the right and 
left upper extremities.  

2.	Schedule the Veteran for a VA examination 
in order to assess whether he is, or has 
at any time been, unable to obtain or 
maintain substantially gainful employment 
solely due to his service-connected 
disabilities.  The claims file must be 
made available for review and the 
examiner's report should reflect that such 
review occurred.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must elicit 
from the Veteran and record, for clinical 
purposes, a full work and educational 
history.  

Once the review of the record and 
examination of the Veteran is complete, 
the examiner must provide an opinion as to 
whether the Veteran is, or at any time 
was, unable to obtain or maintain 
substantially gainful employment due only 
to his service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.

A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's TDIU claim 
should be readjudicated, to include all 
evidence received since the April 2010 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


